Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Kothari (US 20170218678) in view of  US 20140122045).
Regarding claim 1, Kothari et al disclose a method for use at a vehicle, the method comprising: 
determining that traffic is to pass through a space adjacent to a vehicle door (paragraph 13, lines 5-11); 
determining that the vehicle door poses a hazard to the traffic based at least on: 
but does not explicitly disclose a traffic classification of the traffic, the traffic being determined to pass through the space, and a configuration of the vehicle.However, Mewes et al disclose the limitation, at least see paragraph 51, lines 1-12. It would have been obvious to modify the teaching of Kothari et al to include a traffic classification of the traffic, the traffic being determined to pass through the space, and a configuration of the vehicle to determine door needs to be prevented from opening; and 

Regarding claim 11, Kothari et al disclose a vehicle comprising: 
a door (Fig. 1, #102); 
a processor (paragraph 13, lines 5-11); and 
system memory coupled to the processor and storing instructions configured to cause the processor (paragraph 53, lines 1-13) to: 
determine the traffic is to pass through a space adjacent to the door (paragraph 13, lines 5-11); 
determine that the door poses a hazard to the traffic based at least on: 
but does not explicitly a traffic classification of the traffic, the traffic being determined to pass through the space, and a configuration of the vehicle. However, Mewes et al disclose the limitation, at least see paragraph 51, lines 1-12. It would have been obvious to modify the teaching of Kothari et al to include a traffic classification of the traffic, the traffic being determined to pass through the space, and a configuration of the vehicle to determine door needs to be prevented from opening ; and 
prevent the door from opening until the traffic passes the space (paragraph 52, lines 1-7).
Regarding claims 2 and 12, Kothari et al discloses the limitations indicated above and further disclose comprising calculating a speed and a direction of traffic approaching the vehicle; and wherein determining that traffic is to pass through a space adjacent to a vehicle door comprises determining that the traffic is to pass through the space based on the calculated speed and direction (paragraph 19, lines 1-6). 
Regarding claims 3 and 13, Kothari et al discloses the limitations indicated above and further disclose comprising receiving the traffic classification from a neural network (paragraph 111, lines 1-18) . 
Regarding claims 4 and 14, Kothari et al discloses the limitations indicated above and further disclose wherein receiving the traffic classification comprises receiving a classification indicating that the 
Regarding claims 5 and 15, Kothari et al discloses the limitations indicated above and further disclose comprising outputting a signal in the cabin of the vehicle to indicate the hazard (claim 10). 
Regarding claims 6 and 16, Kothari et al discloses the limitations indicated above and further disclose wherein outputting a signal in the cabin of the vehicle comprises outputting one of: an audible signal, a visual signal, or a haptic signal (paragraph 113, lines 1-15). 
Regarding claims 7 and 17, Kothari et al discloses the limitations indicated above and further disclose wherein calculating a speed and a direction of traffic approaching the vehicle comprises calculating the speed and direction of the traffic approaching the vehicle from sensor data collected at the vehicle; and further comprising filtering the sensor data prior to calculating the speed and direction of the traffic (paragraph 13, lines 5-11). 
Regarding claims 8 and 18, Kothari et al discloses the limitations indicated above and further disclose wherein filtering the sensor data comprises determining the optical flow of the traffic; and wherein determining that the traffic is to pass through a space adjacent to a vehicle door comprises determining that the traffic is to pass through the space based on the optical flow of the traffic (paragraph 13, lines 5-11).
Regarding claims 9, Kothari et al discloses the limitations indicated above and further disclose wherein filtering the sensor data comprises filtering data from a plurality of sensors on a heterogeneous computing platform at the vehicle that includes at least two of: a Central Processing Unit (CPU), a Graphical Processing Unit (GPU), or a Programmable Gate Array (FPGA) (paragraph 17, lines 1-3).
Regarding claims 10 and 19, Kothari et al discloses the limitations indicated above and further disclose wherein determining that the vehicle door poses a hazard to the traffic comprises detecting that a door handle for the vehicle door has been actuated (paragraph 8, lines 15-22). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663